           Case 2:19-cv-01859-RSM-BAT Document 55 Filed 09/29/20 Page 1 of 2




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   DAVID ALLEN GILLUM,

 9                              Plaintiff,                CASE NO. 2:19-cv-01859-RSM-BAT

10           v.                                           ORDER STRIKING AS MOOT
                                                          PLAINTIFF’S MOTION TO
11   OWENS, et al.,                                       INTRODUCE DOCUMENT

12                              Defendant.

13          Pro se plaintiff moves to introduce his email correspondence with a superior court judge
14   and to request that defendants’ motion for summary judgment not be reviewed until after
15   defendants have responded to his interrogatories sent on the discovery deadline date. Dkt. 54.
16   Although plaintiff mailed his current motion on September 23, 2020, it was not received and
17   posted to the docket until September 29, 2020, which was four days after the Report and
18   Recommendation on the summary judgment motion was filed . See Dkt. 53.
19          The Court STRIKES as moot plaintiff’s motion to introduce a document into evidence.
20   Dkt. 54. The Court also notes that the proffered evidence—plaintiff’s unanswered 2020 email
21   correspondence sent to King County Superior Court Judge Dean Lum—has no bearing on
22   determining whether his constitutional rights were violated in 2016. Moreover, depending on
23   how the summary judgment motion is resolved, it may be unnecessary to address plaintiff’s


     ORDER STRIKING AS MOOT PLAINTIFF’S
     MOTION TO INTRODUCE DOCUMENT - 1
           Case 2:19-cv-01859-RSM-BAT Document 55 Filed 09/29/20 Page 2 of 2




 1   discovery request mailed on the former cutoff date.

 2          DATED this 29th day of September, 2020.

 3

 4                                                         A
                                                           BRIAN A. TSUCHIDA
 5                                                         Chief United States Magistrate Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER STRIKING AS MOOT PLAINTIFF’S
     MOTION TO INTRODUCE DOCUMENT - 2
